Judgment dismissing complaint on the merits at the close of plaintiff’s case reversed on the law and a new trial granted, with costs to appellant to abide the event. It was improper to exclude testimony by the assignee of the conversation constituting the alleged oral assignment. (Robinson v. Chinese Charitable Assn., 35 App. Div. 439; Epstein V. U. S. Fidelity and Guaranty Co., 29 Mise. 295; Barnett V. Prudential Insurance Co., 91 App. Div. 435; Sheridan v. Mayor, 68 N. Y. 30; Bisley V. Phenix Bank of City of New York, 83 N. Y. 318; ef. National Foundry Go. of New York V. Kaufman, 190 App. Div. 956.) The ease of Worrall v. Parmelee (1 N. Y. 519) does not hold to the contrary. There the testimony to which objection was taken was that of strangers to the transaction, who testified to statements made by the assignor at times subsequent to the assignment. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.